 

--------------------------------------------------------------------------------

EXHIBIT 10.31
 
Confidential Treatment Requested
 
 
 
Certain portions of this exhibit, as indicated by ***, have been omitted,
pursuant to a request for confidential treatment under Rule 24b-2 of the
Securities Exchange Act of 1934. The omitted materials have been separately
filed with the Securities and Exchange Commission.
 
 
GRAPHIC [t72096003_v3.jpg]
 
 
 
AGREEMENT




THIS AGREEMENT is made as of this 7th day of July, 2011 by and between Applied
DNA Sciences, Inc., a company organized and existing under the laws of the State
of Delaware, with offices at 25 Health Sciences Drive, Suite 215, Stony Brook,
NY 11790 (“ADNAS”) and Disc Graphics, a company organized and existing under the
laws of the State of Delaware, with offices at 10 Gilpin Avenue, Hauppauge, New
York 11788 (“DG”) (collectively the “Parties”).


RECITALS


ADNAS, and its Affiliates, are engaged in the manufacture and sale of DNA
security markers nucleic acid markers, among other products, and provide related
services such as authentication.


DG, and its Affiliates, are engaged in the manufacture and sale of printing,
packaging including but not limited to folding cartons, set-up boxes, flexible
packaging, pressure sensitive labels and corrugated.


ADNAS desires to sell to DG, and DG desires to purchase from ADNAS, DNA security
markers, of the type hereinafter described, subject to the following terms and
conditions.
 
 
NOW, THEREFORE, in consider­ation of the mutual promises, covenants, and
conditions herein contained, the Parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
AGREEMENT


The Recitals set forth hereinabove are incorporated herein by reference.


1.             DEFINITIONS.
For purposes of this Agreement, unless the context clearly or necessarily
indicates otherwise, the following words or phrases shall have the meanings set
forth in Section 1 herein.


1.1.  
Affiliate.  “Affiliate” means an entity that controls, is controlled by, or is
under common control with either DG or ADNAS.



1.2.  
Coatings. “Coatings” means ***.



1.3.  
Effective Date.  “Effective Date” means the date when both Parties have executed
this Agreement and all conditions herein contained have been met.



1.4.  
Products.  “Products” mean the DNA security marker that ADNAS will produce for
DG pursuant to the Agreement. Product specifically excludes any rapid read
component.



1.5.  
Purchase Order.  “Purchase Order” means a Purchase Order meeting the
requirements of this Agreement submitted by DG for acceptance by ADNAS.



1.6.  
Purchase Price.  “Purchase Price” means the unit price for Products as set forth
in the applicable Product Schedule. Product Schedule A as attached sets forth
the initial pricing for the Products and will be amended from time to time, but
no more than once per twelve (12) month period.

 
1.7.  
Year One. “Year One” means the 12 month period commencing on the Effective Date
of this Agreement.

 
 
2 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
1.8.  
Year Two. “Year Two” means the 12 month period commencing on the first
anniversary of the Effective Date of this Agreement.



1.9.  
Year Three. “Year Three” means the 12 month period commencing on the second
anniversary of the Effective Date of this Agreement.



2.             STATEMENT OF WORK.
ADNAS hereby appoints DG as its exclusive distributor (“Exclusivity”) for North
America of a unique DNA security marker specifically for the folding carton
offset print sector and non-exclusive distributor of pressure sensitive labels
for the duration of the Agreement (“Period of Exclusivity”).  ADNAS agrees to
supply enough DNA security markers to inoculate up to 33,000 total gallons of
Coatings.
 
During the Period of Exclusivity, ADNAS may sell, offer for sale, or enter into
any agreement for the future sale of any DNA security markers to the following
companies:  ***, ***, ***, ***, ***, their designees, partners or customers and
other companies agreed upon in writing by the Parties so long as such assignment
does not interfere with Exclusivity herein granted DG,
 
During the Period of Exclusivity, in the event that DG signs one of their
customers (Licensee) to a license agreement and DG does not have ***% of their
business, ADNAS reserves the right to enable other parties to sell to Licensee.
In the event that a DG customer (Licensee) covered by the Exclusivity requests
Products that DG does not or cannot service, then ADNAS reserves the right to
enable other parties to sell to Licensee. However, DG shall be entitled to ***%
of the license fee charged to any such customers during Year One and ***% of the
license fee charged to any such customers for the duration of this
Agreement.  During this time, ADNAS will support DG on a reasonable efforts
basis to increase DG’s share of print volume with the Licensee for the folding
carton offset print and labels sector.
 
 
3 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
In order to extend the Period of Exclusivity for the Term of the Agreement,
ADNAS must receive a minimum of $*** in revenues from DG (***) by the end of the
previous year, paid $*** per quarter in Year Two and each year thereafter as
described in Paragraph 6.1 below.
 
DG shall purchase DNA security markers exclusively from ADNAS during the term of
this Agreement or during the Period of Exclusivity, whichever is longer.
 
3.             TERM AND TERMINATION.
3.1.  
Term.  The term of this Agreement shall commence on the Effective Date and shall
expire three (3) years from that date, given written notice by either party at
least ninety (90) days before the end of Year Three.  This Agreement can be
terminated sooner by the Parties pursuant to the terms detailed in Section 3.2.
of this Agreement (the “Term”). Otherwise, this Agreement will automatically
renew annually as long as DG fulfills the minimum *** paid quarterly as stated
above and unless this Agreement is cancelled by either party by giving ninety
(90) days prior written notice to the other party at the end of Year Three.



3.2.  
The following termination rights are in addition to the termination rights that
may be provided elsewhere in the Agreement:



3.2.A.  
Immediate Right of Termination.  Either Party shall have the right to
immediately terminate this Agreement by giving written notice to the other Party
in the event that the Party does any of the following:



3.2.A.i.  
    Files a petition in bankruptcy or is adjudicated as bankrupt or insolvent,
or makes an assignment for the benefit of creditors or an arrangement pursuant
to any bankruptcy law, or if the Party discontinues or dissolves its business or
if a receiver is appointed for the Party or for the Party’s business and such
receiver is not discharged within 30 days;

 
 
4 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
Right to Terminate.  ADNAS may terminate this Agreement in the event that DG
does not make its quarterly payments to ADNAS in any year after Year One of this
Agreement as outlined in Paragraph 6.1 below. ADNAS will provide a written
notice of payment delinquency and DG will have 60 days to remedy before this
Agreement can be terminated.


4.           PURCHASE ORDERING.
4.1.
Supply Agreement. ADNAS shall supply the Products on the terms and conditions
set forth in this Agreement. DG shall provide to ADNAS a six (6) month rolling
forecast on an ongoing basis.

 
4.2.
Purchase Orders.  DG shall issue Purchase Orders to ADNAS for the Products as
desired. Each order placed by DG for Products during the term of this Agreement
(“Purchase Order”) shall be subject to the terms and conditions set forth in
this Agreement, and shall constitute a binding agreement by ADNAS to sell said
Products to DG on the terms set forth herein.



4.3.
Acceptance.  ADNAS shall use reasonable commercial efforts to accept all DG
Purchase Orders and to acknowledge written acceptance of DG Purchase Orders
within five (5) business days of receipt.  It is agreed and understood that
Purchase Orders will be deemed to have been accepted upon receipt by DG of an
acknowledgement by ADNAS of a receipt of a Purchase Order in accordance with the
terms and conditions of this Agreement and the applicable Product Schedule.
Acceptance of DG purchase Orders by ADNAS shall not be unreasonably withheld.



4.4.
Modification, Cancellation, or Schedule Changes by DG.  Orders may be modified
or cancelled, and scheduled shipments may be deferred or brought forward, only
(i) upon DG’s prior written notice and ADNAS’s written acknowledgement and (ii)
upon terms, satisfactory to ADNAS, that compensate ADNAS for all reasonable and
customary costs incurred by reason of such modification, cancellation, deferment
or expedition of orders, except those modifications, cancellations, or changes
caused by Force Majeure.



 
5 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 


4.5.  
Modification, Cancellation, or Schedule Changes by ADNAS.  Orders may be
modified or cancelled, and scheduled shipments may be deferred or brought
forward, only (i) upon ADNAS’s prior written notice and DG’s written
acknowledgement and (ii) upon terms, satisfactory to DG, that compensate DG for
all reasonable and customary costs incurred by reason of such modification,
cancellation, deferment or expedition of orders, except those modifications,
cancellations, or changes caused by Force Majeure.



5.             SHIPMENT AND DELIVERY.
5.1.  
ADNAS shall ship Products in accordance with each accepted Purchase Order,
subject to the terms and conditions of this Agreement.  Delivery of Products
shall be made F.O.B. at the loading dock of the ADNAS’s US facility in Stony
Brook, NY on the dates specified in the applicable Purchase Order.  Title to,
and risk of loss for, Products shall pass to DG at the time of delivery of
possession of the Products to a common carrier.



6.             PRICES; OTHER COSTS; INVOICING.
6.1  
Annual Fee: DG shall pay to ADNAS $*** per year. An initial nonrefundable
payment of $*** shall be due and payable upon signing of this Agreement
(“Initial Payment”) and the balance of $*** shall be due and payable in
installments of $*** on ***; $*** on *** and $*** on ***. The Initial Payment
includes the cost of creating a unique DNA security marker for DG, an
origination fee and formulation into Coatings. The balance of $*** includes the
costs of production and delivery of DNA to mark up to *** of Coatings. This
Annual Fee shall be due and payable after Year One in quarterly payments of $***
for as long as this Agreement is in effect. The $*** Annual Fee after Year One
includes the cost of production of delivery of DNA to mark up to *** of
Coatings. Fees paid by DG are exclusive of the costs of shipping and insurance
and any applicable federal, state and local taxed, which shall be borne by DG.



 
6 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 


6.2  
Invoice and Payment.  For products other than those covered by this agreement,
ADNAS shall invoice DG concurrently with each shipment of Products.  A proper
invoice shall include ADNAS’s name, invoice number and invoice date, DG’s
relevant Purchase Order number, the total quantity, unit and extended price and
the complete mailing address where payment is to be sent.  DG shall pay such
invoices in full within thirty (30) days after the end of the month the invoice
is issued.

 
7.             FORCE MAJEURE.
7.1  
Neither party shall be liable for its failure to perform hereunder due to any
occurrence beyond its reasonable control, including acts of God, fires, floods,
wars, terrorism, sabotage, accidents, labor disputes or shortages, governmental
laws, ordinances, rules and regulations, whether valid or invalid, inability to
obtain material, equipment or transportation, and any other similar or different
occurrence; provided, however, that obligations for payment for Products
produced and shipped shall not be relieved or suspended by any event or force
majeure.  The party whose performance is prevented by any such occurrence shall
notify the other party thereof in writing as soon as is reasonably possible
after the commencement of such occurrence, and shall promptly give written
notice to the other party of the cessation of such occurrence.  The party
affected by such occurrence shall use reasonable commercial efforts to remedy or
remove such event of force majeure as expeditiously as possible.



8.             INTELLECTUAL PROPERTY.
Ownership of Intellectual Property.  Each party acknowledges that it shall not
acquire any Intellectual Property Rights under this Agreement in the products or
associated materials of the other, and all rights therein are strictly reserved.
Any goodwill arising in the course of this Agreement in respect of the products
of either party shall accrue solely for the benefit of that party.


Inventorship shall be determined in accordance with principles of equitability
and contributions made by the inventors of the two parties.
 
 
7 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested

8.1  
Confidentiality.  The parties acknowledge that each party’s Proprietary
Information set forth in Section 8.1 contains valuable trade secrets that are
the sole and exclusive property of the other party.  Each party agrees that it
will maintain and protect the confidentiality of the other party’s Proprietary
Information using the same standard of care that such party uses to protect its
own Proprietary Information, which in no event shall be less than reasonable
care.  The obligation to keep each party’s Proprietary Information confidential
under this Section 8 shall survive the termination or expiration of this
Agreement.



9.  
CONFIDENTIALITY.

In the course of the performance of this Agreement, the one Party ("Disclosing
Party") may furnish the other Party ("Receiving Party") with confidential and
proprietary information and trade secrets (collectively, "Confidential
Information"). Confidential Information of the Disclosing Party is deemed to
include, among other things, customer lists, proposed or planned products or
services, product designs or improvements, marketing plans, financial and
accounting records, pricing, cost and profit figures, forecasts, projections and
Confidential Information of third parties, that are observed, identified or
disclosed under or as a result of this Agreement. The Receiving Party will not
disclose the Confidential Information, must immediately return it upon
expiration or termination of this Agreement, and must keep it in strict
confidence and not use it for any purpose other than the Parties' respective
performance under this Agreement. The Disclosing Party will use reasonable
efforts to mark or cause to be marked all materials containing its Confidential
Information to clearly indicate ownership of the materials and their
confidential status; however, failure to mark does not by itself disqualify
information from being Confidential Information if other factors or
circumstances, or a Party's course of performance, clearly indicate to the
Receiving Party at the time of disclosure or the Receiving Party acknowledges
that the information is confidential. The Receiving Party recognizes that the
Confidential Information of the Disclosing Party (l) was designed and developed
by the Disclosing Party at great expense and over lengthy periods of time; (2)
is secret, confidential and unique; (3) constitutes the exclusive property
and/or trade secrets of the Disclosing Party; and (a) that any use of the
Confidential Information by the Receiving Party for any purpose other than in
accordance with this Agreement and in furtherance of obligations hereunder would
be wrongful and would cause irreparable injury to the Disclosing Party for which
damages are not an adequate remedy. The restrictions and obligations in this
Section concerning confidentiality will survive the expiration or termination of
this Agreement for a period of three (3) years. The obligations of the Parties
herein will not apply to information which: (i) was known to the Receiving Party
prior to receipt thereof from the Disclosing Party, as evidenced by the written
records of the Receiving Party; (ii) was disclosed to the Receiving Party in
good faith by a third party who is in lawful possession of and who had the right
to make such disclosures; (iii) became part of the public domain, by publication
or otherwise, through no fault of the Receiving Party; or, (iv) was
independently developed by the Receiving Party as evidenced by the Receiving
Party's written records. Each Party understands and agrees that, in the event
that it violates any of the Confidentiality provisions of this Section 9, the
other Party will suffer immediate and irreparable harm that cannot be accurately
calculated in monetary damages. Consequently, notwithstanding anything to the
contrary in this Agreement, the violating Party acknowledges and agrees that the
other Party shall be entitled to immediate injunctive relief, either by
temporary or permanent injunction, to prevent such a violation. The violating
Party acknowledges and agrees that this injunctive relief shall be in addition
to any other legal or equitable relief to which the other Party would be
entitled.
 
 
8 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
10.           PRODUCT WARRANTY AND DISCLAIMER.
10.1.  
Product Warranty.  ADNAS warrants that Products manufactured hereunder will be
free from defects in workmanship for a period of 2 years from the date of
delivery of the Products to DG but ADNAS’s sole liability under such warranty
shall be limited to replacing Product which ADNAS accepts as having been
defective in workmanship. ADNAS shall at no charge perform Quality Control tests
as needed to validate the authenticity of the printed packages and pressure
sensitive labels  and  Authenticity tests as mutually agreed upon by both
parties. As part of this testing DG will provide ADNAS folding cartons and
pressure sensitive labels with and without ADNAS Products for the purpose of
blind testing. ADNAS shall promptly notify DG in writing of any noncompliance in
the Products, which notification shall describe the noncompliance in sufficient
detail to permit DG to isolate the cause for defect.  Upon notification from
ADNAS, ADNAS will provide DG with instructions on returning the Product under
warranty claim. DG shall promptly notify ADNAS in writing of any noncompliance
in DG’s manufacturing process as it relates specifically to Products, which
notification shall describe the noncompliance in sufficient detail to permit
ADNAS to isolate the cause for defect.



10.2.  
This warranty does not apply to:  (i) any Products which have been repaired by
DG or a third party; (ii) any Products which have been altered or modified in
any way by DG or third party; or (iii) any products which have been subject to
misuse, abnormal use or neglect.



10.3.  
Disclaimer. THE WARRANTY STATED ABOVE IS IN LIEU OF ALL OTHER WARRANTIES,
CONDITIONS OR OTHER TERMS, EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING
WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF TERMS AS TO QUALITY, FITNESS FOR
PARTICULAR PURPOSE, MERCHANTABILITY OR OTHERWISE WHETHER IMPLIED BY CUSTOM OR
LAW.  Without limiting the foregoing disclaimer, DG understands, acknowledges
and agrees that ADNAS does not warrant any parts, components or other materials
used in the manufacture of the Products. , ADNAS will ensure the compatibility
of its Products with DG existing equipment  only as it relates to the
application of Coatings.



11.           REPRESENTATIONS AND WARRANTIES; LIMITATION OF LIABILITY.
11.1.  
Representations and Warranties of ADNAS.  ADNAS represents and warrants that the
Products that are delivered to DG hereunder shall:

 
 
9 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 

  11.1.A.     Conform in all respects with the requirements of this Agreement,
including the then current specifications for such Product, and the applicable
Purchase Order;        
11.1.B.
    Be free and clear of all liens and encumbrances, or other defects in title.
       
11.1.C.
    The foregoing representations and warranties shall survive inspection,
delivery and payment for the Products, and shall be for the benefit of DG and
its customers.

 
11.2.  
Other Representations and Warranties.  Each of the parties hereby represents and
warrants to the other that: (a) it has full power and authority required to
enter into, execute and deliver this Agreement, to carry out its obligations
hereunder and to perform the transactions contemplated; (b) this Agreement has
been duly executed and delivered by, is the valid and binding obligation of, and
is enforceable against, such party in accordance with its terms; and (c) the
execution, delivery and performance of this Agreement by such party does not
conflict with or violate any other agreement to which it is a party or by which
it is bound, or any applicable law to which it is bound or subject.



11.3.  
Neither party shall, without the prior written consent of the other party, use
in advertising, publicity, or otherwise, the name, trademark, logo, symbol, or
other image of the other party.



11.4.  
Warranty and Liability Limitation. EXCEPT AS EXPRESSLY PROVIDED IN SECTION
12  (INDEMNIFICATION) OF THIS AGREEMENT, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL
OR PUNITIVE DAMAGES OF ANY KIND OR NATURE ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR CONNECTED WITH OR RESULTING FROM THE MANUFACTURE, SALE, DELIVERY,
RESALE, REPAIR, REPLACEMENT, OR USE OF ANY PRODUCTS OR THE FURNISHING OF ANY
SERVICE OR PART THEREOF, WHETHER SUCH LIABILITY IS BASED IN CONTRACT, TORT,
NEGLIGENCE, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH PARTY HAD BEEN WARNED OF
THE POSSIBILITY OF ANY SUCH DAMAGES. In the event ADNAS supplies to DG
substandard product whether knowingly or unknowingly, then DG will not be
restricted by this clause. However, should DG brings a frivolous lawsuit and
does not prevail then DG shall be responsible for reimbursing ADNAS for any and
all costs incurred, including but not limited to attorneys fees, Product
authentication fees, production costs and any other costs or expenses incurred
as a result of DG’s  exercise of this clause.

 
 
10 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
11.5.  
ADNAS  warrants that its Products will be free of defects and one hundred
percent (100%) compatible with DG applications in Coatings as applied to DG’s
folded carton offset print and pressure sensitive labels business.

 
12.    INDEMNIFICATION.
12.1.A.  
    Indemnification by ADNAS.  ADNAS shall indemnify, defend and hold harmless,
DG and its Affiliates, and DG’s and such entities’ respective officers,
directors, agents, insurers, employees, stockholders, and customers, from and
against all claims, suits, liability and expense (including but not limited to
reasonable attorneys’ fees) (each a “Liability”), whether or not such Liability
is stated as a product liability claim, a strict liability claim or other
similar claim, that is caused by or based upon any: (a) breach by ADNAS of any
of the representations or warranties in Section 11, including, without
limitation, any Liability based upon any alleged defect in Products resulting
from ADNAS’s failure to meet the specifications or quality analysis standards
for such Product; (b) material breach by ADNAS of any other provision of this
Agreement; or (c) strict liability, negligence, misconduct, or violation of any
applicable law, rule or regulation by ADNAS or any of its Affiliates in the
performance of ADNAS’s obligations under this Agreement; provided, however, that
DG shall: (i) give ADNAS prompt notice of any such Liabilities; (ii) give ADNAS
the right to assume full and sole control of the defense or settlement of the
same through ADNAS’s counsel; (iii) give ADNAS all information in its possession
relating to such Liabilities; (iv) give its authorization for and assistance (at
ADNAS’s cost) in such defense; and (v) give ADNAS the right to approve any
settlement, which approval shall not be unreasonably withheld;

 
 
11 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
12.2.  
Indemnification by DG. DG shall indemnify, defend and hold harmless ADNAS and
its Affiliates, and ADNAS’s and such entities’ respective officers, directors,
agents, insurers, employees, and shareholders from and against all Liabilities
relating to any product manufactured or sold by DG that incorporates Products to
the extent such Liabilities are based upon allegations of personal injuries,
death, or property damages or loss proximately caused by the use of a product
manufactured or sold by DG, unless the proximate cause is alleged to relate
specifically to the Product supplied by ADNAS, whether such Liability is stated
as a product liability claim, a strict liability claim or other similar claim;
provided, however, that:

 

  12.2.A.     ADNAS shall: (i) give DG prompt notice of any such Liabilities;
(ii) give DG the right to assume full and sole control of the defense or
settlement of the same through DG’s counsel; (iii) give DG all information in
its possession relating to such Liabilities; (iv) give its authorization for and
assistance (at DG’s cost) in such defense; and (v) give DG the right to approve
any settlement, which approval shall not be unreasonably withheld;        
12.2.B.
    DG shall not, however, indemnify, defend or hold harmless the ADNAS
Indemnities for any matter which would give rise to a claim by DG for indemnity
from ADNAS under Section 12.1; and         12.2.C.     DG shall have sole and
unqualified discretion to select attorneys to defend any Liability which is the
subject of DG’s obligations hereunder, and notwithstanding anything contained
herein to the contrary, DG’s Liability for attorney fees will only apply to
DG-selected attorneys.        
12.2.D.
    ADNAS shall not, however, indemnify, defend or hold harmless the DG
Indemnities for any matter which would give rise to a claim by ADNAS for
indemnity from DG under Section 12.2; and

 
 
12 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
12.2.E.  
    ADNAS shall have sole and unqualified discretion to select attorneys to
defend any Liability which is the subject of ADNAS’s obligations hereunder, and
notwithstanding anything contained herein to the contrary, ADNAS’s Liability for
attorney fees will only apply to ADNAS-selected attorneys.

 
13.
ADVERTISING AND PROMOTION

 
13.1  
DG and ADNAS shall be entitled to advertise and promote the Products, but
neither party shall not use any advertising materials or promotional literature
without the prior written consent of the other party which consent shall not be
unreasonably withheld. Both parties agree to review any advertising or
promotional literature provided by the other party within seven (7) business
days of its receipt.

 
13.2  
DG agrees to recognize and acknowledge ADNAS as an innovator of DNA security
markers for folding carton offset print in all information, publications, data,
advertising, marketing, promotional materials, and publicity, “Powered by
ADNAS”.

 
13.3  
ADNAS shall, where the parties agree, participate with DG in fairs and
exhibitions at ADNAS’ own cost.

 
14.           MISCELLANEOUS PROVISIONS
14.1  
Export Control. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of the Parties hereto and of the subsidiaries
of the Parties shall be subject to all laws, present and future and including
export control laws and regulations, of any government having jurisdiction over
the Parties hereto or the subsidiaries of the Parties, and to orders,
regulations, directions, or requests of any such government.  Each party shall
undertake to comply with and be solely responsible for complying with such laws
applicable to such party.



14.2  
Notice and Payment. Any notice required to be given under this Agreement shall
be in writing and delivered personally to the other designated party at the
below stated address or mailed by certified, registered or Express mail, return
receipt requested or by Federal Express.

 
 
13 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
14.3  
Correspondence Address for DG:



Disc Graphics
ATTN: V.P. Finance
10 Gilpin Avenue
Hauppauge, New York 11788


14.4  
Correspondence Address for ADNAS:



Applied DNA Sciences, Inc.
ATTN: CFO
25 Health Sciences Drive, Suite 215,
Stony Brook, NY 11790


14.5  
Either party may change the address to which notice or payment is to be sent by
written notice to the other under any provision of this paragraph.



14.6  
Jurisdiction and Disputes.  This Agreement shall be governed in accordance with
the laws of the State of New York.  All disputes under this Agreement shall be
resolved by litigation in the courts of the State of New York including the
federal courts therein and the Parties all consent to the jurisdiction of such
courts, agree to accept service of process by mail, and hereby waive any
jurisdictional or venue defenses otherwise available to it.



14.7  
Severability.  If any term, clause or provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other term, clause or provision and such
invalid term, clause or provision shall be deemed to be severed from the
Agreement.

 
 
14 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
14.8  
Written Modifications.  No amendment, modification or release from any provision
of this Agreement, the Product Schedule attached hereto or Purchase Orders
issued hereunder shall be of any force or effect unless it is in writing and
signed by both parties hereto and specifically refers to this Section 14.8.



14.9  
No Assignment.  This Agreement shall not be assigned by either party without
prior written consent of the other party and any attempt to do so shall be void.
Notwithstanding the foregoing, either party must make an assignment to an
affiliate, subsidiary or parent company or must assign the Agreement to a
successor-in-interest through a merger or sale of assets or stock upon notice to
the other party but without that party’s consent.



14.10  
No Waiver.  A failure to exercise any right hereunder with respect to any breach
shall not constitute a waiver of such right, power, or authority to act or to
create any obligation, express or implied, on behalf of the other.



14.11  
Integration.  This Agreement constitutes the entire understanding of the
Parties, and revokes and supersedes all prior agreements between the Parties and
is intended as a final expression of their Agreement.  This Agreement shall not
be modified or amended except in writing signed by the Parties hereto and
specifically referring to this Agreement.  This Agreement shall take precedence
over any other documents which may conflict with this Agreement.

 
 
15 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed by their duly authorized officers or
representatives.



 
 
 
 
     
Disc Graphics
(“DG”)
 
Applied DNA Sciences, Inc.
(“ADNAS”)
 
/s/ Margaret Krumholz
By: Margaret Krumholz
Title: President
Date: 7/8/11
 
 
/s/ Kurt H. Jensen
By: Kurt H. Jensen
Title: CFO
Date:7/8/11

 
 
16 of 18

--------------------------------------------------------------------------------

 
 
Confidential Treatment Requested
 
 
 
PRODUCT SCHEDULE A











 
PRODUCT/SERVICE
 
TYPE
 
QUANTITY
 
PRICE
 
DNA SECURITY
MARKER
         
***   *
 
 
AUTHENTICATION
 
SERVICE
 
Per Request
 
***  **
 
EXPERT WITNESS
REPORT
 
SERVICE
 
Per Request
 
***

* DG shall receive *** of this fee for all DG customers that agree to pay
licensing “DNA Marker Security”
** DG authentications are included in fee; authentication service prices are for
DG customers
 
18 of 18

